DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 01/29/2021, with respect to 35 U.S.C. 103 rejections of claims 1, 2, 4, 6, 8, 9, 11, 12, 14, 16, 18, 19, 22, 23, 25-28 and 30-31 have been fully considered and are persuasive in view of the amendment filed on 01/29/2021.  The 35 U.S.C. 103 rejections of claims 1, 2, 4, 6, 8, 9, 11, 12, 14, 16, 18, 19, 22, 23, 25-28 and 30-31 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 01/29/2021, with respect to claim objections of claims 24 and 29 have been fully considered and are persuasive in view of the amendment filed on 01/29/2021.  The claim objections of claims 24 and 29 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 6, 8, 9, 11, 12, 14, 16, 18, 19 and 22-31 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0003357 A1 discloses determining a gateway tunnel identifier and a gateway destination address based on a service request message (see abstract and paragraph [7]).
US 2011/0022711 A1 discloses a customer private network expansion (see paragraphs [28, 29]) and configuring routing information to be used for supporting the computer network (paragraph [77] and Fig. 1A to 2).
US 2016/0149724 A1 discloses a forwarding table including mapping between tunnel and destination MAC address (paragraphs [1, 83]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        March 13, 2021